DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.

Notice of Pre-AIA  or AIA  Status and Priority
The present application is being examined primarily under the pre-AIA  first to invent provisions, as the majority of the claims under examination find adequate support in the US provisional application 61/678920, and are afforded the priority date of the provisional application (filed 8/1/12). However, present claim 11 is not adequately supported in the provisional application filed 8/1/12. The provisional application describes a specific linking moiety derived from (5-[(2-bromo-2-methylpropanoyl)oxy]-2-nitrobenzyl dihydroxypropyl butanedioate) (see [0040] and figure 4, compound 4e and polymer 4f). However, the provisional application does not describe the genus recited in present claim 11 (present claim 11 is generic with regard to alkyl groups, halo substituent, and points of attachment). 
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Claim 11 is broader in scope than the species described in the provisional application. Because the disclosure of Application No. 61/678920 fails to provide adequate support for claim 11, claim 11 is not entitled to the filing date of the provisional application.  Because the filing date of claim 11 is 7/31/13, which is after March 16, 2013, claim 11 is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 10 further limits "the first block" and "the second block" of the copolymer of claim 1. However, claim 1 does not recite first or second blocks. Because "the first block" and "the second block" recited in claim 10 lack antecedent basis, the scope of the claim is rendered unclear. For examination purposes, claim 10 has been interpreted as though it were dependent from claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runge et al (Development Of Photo Degradable Polycaprolactone Fumarate Block Copolymers, Polymer Preprints 2012, 53(1), 291; copy provided in parent application 13/955279). 
Note: The cited publication does not provide a specific publication date in 2012. However, as evidenced by the ACS Division Proceedings Online Frequently Asked Questions (see attachment to Runge), Proceedings are published online just prior to the ACS National Meetings (see FAQ #5). As further evidenced by the Schedule (see attachment to Runge), the subject matter in the cited published Proceedings was presented in the Spring meeting on March 26, 2012. Therefore, the cited document to Runge must have been published online prior to March 26, 2012. 
 As to claim 11, Runge discloses a copolymer including first and second blocks having caprolactone and fumarate units in the main chain, a linking moiety which links the first and second blocks, and a side chain of the copolymer consisting of methyl methacrylate units, wherein the linking moiety comprises a trivalent radical of a compound encompassed by the genus recited in claim 11. Runge teaches that nanoporosity can be introduced by degrading the photoactive linkage by exposure to UV light (photons) and washing away the PMMA block (see figure 1, p 291). Therefore, the subject matter of claim 11 is anticipated by Runge.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2008/0194792) in view of Richard et al (US 2006/0171985) and Olson et al (Templating Nanoporous Polymers with Ordered Block Copolymers, Chem Mater. 2008, 20, 869-890). 
As to claims 1 and 7, Wang discloses a photocrosslinkable poly(caprolactone fumarate) [“PCLF”] biomaterial useful in the fabrication of injectable in situ hardening 
Wang teaches that the scaffold may be porous [0037], and discloses that the material can include a porogen to allow for the formation of a porous scaffold [0033]. Wang further teaches that the material can include one or more bioactive agents [0035]. However, Wang fails to teach a PCLF copolymer comprising a third unit selected from acrylate and styrenic units, as presently recited. 
Richard discloses porous medical devices (including scaffolds for bone, cartilage and other in vivo tissue regeneration [0038]) having porous polymeric regions that can control drug delivery or regulate tissue biocompatibility [0001]. In particular, Richard teaches making insertable medical devices having a nanoporous polymeric region by providing a phase separated polymeric region comprising a stable polymeric phase and a disintegrable polymeric phase of nanoscale dimensions, and selectively removing the disintegrable polymeric phase to produce nanoporous polymeric regions [0008]. 
Richard teaches that one or more stable polymeric phases and one or more disintegrable polymeric phases can be provided by including a block copolymer that contains at least one stable block and at least one disintegrable block which are phase separated from one another, and discloses various suitable block copolymer configurations, including triblock, star and comb-shaped copolymers [0046]. Richard teaches that radiation disintegrable polymeric phases can be provided using a variety of polymers, including poly(methyl methacrylate) [“PMMA”] [0058]. 
Similarly, and more broadly, Olson discusses the use of block copolymers to generate nanoporous polymers (abstract), and discloses that for most pairs of 
In light of Wang’s teaching that the PCLF scaffold can be made porous by inclusion of a porogen, and further in light of Wang’s teaching that it may be desirable to include a bioactive agent, the person having ordinary skill in the art would have been motivated to modify Wang’s PCLF copolymers by including porogenic PMMA blocks, as disclosed in Richard and Olson, in order to provide an ordered nanoporous scaffold which can directly interact with cell receptors to control adhesion [Richard, 0031-32] and which can control the release of bioactive agents [Richard, 0033, 0119]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a porous PCLF scaffold, as disclosed by Wang [0037], by first preparing a block copolymer comprising Wang’s photocrosslinkable PCLF blocks as the matrix with blocks of Richard’s PMMA as disintegrable porogenic nanodomains, and then forming pores (in particular, forming an ordered nanoporous PCLF material) by exposing the 
With regard to the presently recited “linking moiety” (iv) and step (b): the presently recited linking moiety is not limited in terms of any particular chemical structure. Therefore, in the PCLF-PMMA block copolymer suggested by modified Wang, a portion of the PMMA block which attaches to the PCLF block can be considered to correspond to the presently recited linking moiety, as there must be a portion of the PMMA which forms a link between the PCLF (i.e., a caprolactone or fumarate unit), and the rest of the PMMA chain (acrylate units). Given that the PMMA chain degrades and forms the nanoporous structure upon exposure to UV light, the exposure of the portion of the PMMA chain which corresponds to the presently recited linking moiety to UV light must break the link and form the nanoporous structure, as presently recited. 
As to claims 2 and 3, modified Wang suggests a method according to claim 1. Richard teaches that a nanopore commonly has at least two orthogonal dimensions that do not exceed 100 nm [0030]. Similarly, Olson teaches that block copolymer “template materials” obtained from block copolymers that contain sacrificial blocks have pore dimensions ranging from a few to about 100 nm (p 869, middle right). There is reasonable basis to conclude, therefore, that modified Wang suggests a method wherein the formed nanoporous structure includes pores within a range of 10-100 nm as presently recited. 
As to claims 4 and 5, modified Wang suggests a method according to claim 1. In the nanoporous structure of modified Wang, the level of porosity is associated with the content of PMMA porogenic phase relative to PCLF matrix, prior to degradation and 
As to claim 6, modified Wang suggests a method according to claim 1, as set forth above. Richard further teaches that block copolymers can be provided in a wide variety of configurations [0067], and describes an example of a block copolymer comprising numerous biodisintegrable polymer side chains (i.e., comb polymer) [0069]. Richard teaches that the release profile can be modified by changing the configuration of the block copolymer (e.g., linear vs star vs comb) or by changing the position of the biostable/biodisintegrable blocks within the copolymer (e.g., main chain as opposed to side chain) [0087]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PCLF-PMMA block copolymer according to modified Wang in any of the appropriate configurations described by Richard in order to obtain the desired release profile, including a configuration wherein the disintegrable PMMA blocks are provided in a side chain. 
As to claim 8, modified Wang suggests a method according to claim 1, as set forth above. Richard further teaches that block copolymers can be provided in a wide variety of configurations, including BAB or ABA triblock copolymers [0067]. Richard teaches that the release profile can be modified by changing the configuration of the block copolymer (e.g., linear vs star vs comb) or by changing the position of the biostable/biodisintegrable blocks within the copolymer (e.g., midblock as opposed to endblock) [0087]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the PCLF-PMMA block copolymer according to modified Wang in any of the appropriate configurations described by Richard in order to obtain the desired release profile, including a configuration wherein the disintegrable PMMA blocks are provided as a midblock in a triblock copolymer BAB or ABA copolymer. In such a copolymer, a portion (e.g., a central portion) of the PMMA midblock can be considered to correspond to the linking moiety that links the two PCLF endblocks (which correspond to the presently recited first block and second block). 
As to claim 9, modified Wang suggests a method according to claim 1, as set forth above. As discussed in the rejection of claim 1 above, in the PCLF-PMMA block copolymer suggested by modified Wang, a portion of the PMMA block which attaches to the PCLF block can be considered to correspond to the presently recited linking moiety, as there must be a portion of the PMMA which forms a link between the PCLF (i.e., a caprolactone or fumarate unit), and the rest of the PMMA chain (acrylate units). Given that the PMMA chain degrades and forms the nanoporous structure upon exposure to UV light, exposing the portion of the PMMA chain which corresponds to the presently recited linking moiety to UV light must break a bond (link) within the linking moiety and 
As to claims 12 and 16, modified Wang suggests a method according to claim 1, as set forth above, wherein a block copolymer for PCLF-PMMA assembles into an ordered nanomaterial. Richard teaches that a number of procedures are known in the art for forming block copolymers [0070], and describes procedures wherein a first block serves as a macroinitiator for subsequent blocks [0071-72], or, wherein preformed blocks are coupled to one another [0073]. The examples of procedures known in the polymer art described by Richard are procedures wherein the blocks are connected to one another by covalent bonds. Similarly, in the examples of block copolymers for forming template nanoporous polymers described by Olson, the blocks are connected to each other by covalent bonds. See, e.g., descriptions of PPFS-PMMA synthesis on p 874, lower left, PEO-PMMA-PS synthesis on p 876, lower right, PLA-PDMS-PS synthesis on p 880, lower left, PAN-PCL on p 887, middle left, or PS-PLLA on p 875, middle right. 
Therefore, as evidenced by Richard and Olson, the commonly known methods in the art for preparation of block copolymers, including preparation of copolymers containing blocks produced by ring opening polymerization (as used for polymerization of monomers including caprolactone, PLA, PLLA) and blocks produced by ATRP (as used for polymerization of monomers including MMA), result in formation of covalent linkage between the blocks. Therefore, in view of Richard’s disclosure that procedures for forming block copolymers are known in the art [0070], it would have been obvious to 
As to claims 13 and 15, modified Wang suggests a method according to claim 12, as set forth above. As set forth above, in the method suggested by modified Wang, exposing the PCLF-PMMA block copolymer to ultraviolet light results in disintegration and selective removal of the PMMA block to form nanopores. The portion of the PMMA block closest to the PCLF block corresponds to the presently recited covalent bond linking the PMMA block to the PCLF block. Given that the entire PMMA block disintegrates upon exposure to UV light, there is reasonable basis to conclude that exposure to UV light results in breaking of a covalent bond in the portion of the PMMA block which corresponds to the presently recited linking moiety. 
As to claim 14, modified Wang suggests a method according to claim 12, as set forth above. Wang teaches that the PCLF is photocrosslinkable, which means that it crosslinks by application of UV light [0041]. Wang specifically warns against choosing a porogen which blocks UV light as such a porogen would make photo-crosslinking inefficient [0033]. Therefore, given that Wang discloses the desirability of applying UV light to PCLF for crosslinking to produce an in situ hardening scaffold [0015], there is reasonable basis to conclude that, in the method suggested by modified Wang, exposing the PCLF-PMMA copolymer to UV light does not degrade the PCLF block. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2008/0194792) in view of Richard et al (US 2006/0171985) and Olson Haddleton et al (α,ω-Dihydroxy telechelic poly(methyl methacrylate) via β-scission (radical addition-fragmentation) chain transfer polymerisation by macromonomer chain transfer agents, as prepared by catalytic chain transfer polymerization, Macromol. Chem. Phys. 197,3027-3042 (1996)). 
The rejection of claims 1 and 8 over Wang in view of Richard and Olson is incorporated here by reference.
As discussed in the rejection of claim 8 above, Richard further teaches that block copolymers can be provided in a wide variety of configurations [0067], and discloses that the release profile can be modified by changing the configuration of the block copolymer (e.g., linear vs star vs comb) or by changing the position of the biostable/biodisintegrable blocks within the copolymer (e.g., midblock as opposed to endblock) [0087]. As previously established, it would have been obvious to the person having ordinary skill in the art to have prepared the PCLF-PMMA block copolymer according to modified Wang in any of the appropriate configurations described by Richard in order to obtain the desired release profile, including a configuration wherein the disintegrable PMMA blocks are provided as midblocks in a PCLF-PMMA copolymer. However, Richard is silent as to a specific synthesis of such a copolymer comprising PCLF and PMMA blocks.
Wang discloses preparation of the PCLF copolymer by first preparing a polycaprolactone diol, followed by reaction of the PCL diol with fumarate chloride (fig 1). The person having ordinary skill in the art would have recognized that a polycaprolactone diol, as shown in Wang’s figure 1, is formed by ring opening 
Haddleton teaches that telechelic polymers contain functionality at both ends, and are of increasing interest as precursors for use in chain extensions which can lead to a variety of polymer architecture, including blocks (p 3027, introduction). Haddleton discloses a hydroxy-terminated PMMA having the following structure: 

    PNG
    media_image1.png
    235
    304
    media_image1.png
    Greyscale
(p 3039).
Given Haddleton’s disclosure of a hydroxy-functionalized PMMA which is suitable for use as a precursor for a block copolymer, the person having ordinary skill in the art would have been motivated to prepare the polycaprolactone diol precursor shown in Wang’s Scheme 1 by utilizing Haddleton’s PMMA diol of formula 9 (instead of diethylene glycol) as a diol initiator for the ROP of caprolactone, in order to provide a PCLF-PMMA linear block copolymer as suggested by modified Wang. It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766